ORDER

PER CURIAM:
Byron and Lelonia Gorman (“Appellants”) appeal from a judgment entered against them in the Associate Circuit Court of Buchanan County in an action on open account filed by Midwestern Health Management, Inc. (“Respondent”). After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reason for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).